Citation Nr: 1730968	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-23 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for headaches, to include as secondary to Meniere's disease.

3.  Entitlement to a total disability rating based on unemployability (TDIU).

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

This appeal was previously remanded by the Board in October 2011 and August 2016.


FINDINGS OF FACT

1.  The Veteran's diagnoses of hyperopia and presbyopia are refractive errors and are not considered "diseases or injuries" eligible for service connection within the meaning of applicable legislation.

2.  The Veteran's senile cataracts are not related to his active service.

3.  The Veteran's cervicogenic headaches are not related to his active service.

4.  The Veteran's cervicogenic headaches are not caused by his service-connected Meniere's disease and it cannot be determined whether they are aggravated by the Meniere's disease.

5.  The Veteran's Meniere's disease does not preclude the ability to secure and maintain substantially gainful employment.

6.  The Veteran is not service connected for a disability manifested by: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes or a severe burn injury; nor is he service connected for disability manifested by ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for headaches have not been met.                 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).

4.  The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014);        38 C.F.R. § 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014);       38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

A.  Bilateral Eye Disorder

The Veteran seeks service connection for a bilateral eye disorder.  For the reasons that follow, the Board finds that service connection is not warranted.

The record reveals three eye-related diagnoses: hyperopia, presbyopia, and bilateral senile cataracts (also referred to as age-related cataracts).  See May 2015 Optometry Note; July 2013 Optometry Consult; and April 2012 VA examination report.  

The Board notes that hyperopia and presbyopia are considered refractive errors.  See VA's Adjudication Manual, M21-1, III.iv.4.B.1.d.  Refractive errors are not considered "diseases or injuries" within the meaning of applicable legislation.  Further, the hyperopia and presbyopia do not appear to have been subject to a superimposed disease or injury during service to create any additional disability.  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303 (c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.  Service connection for these two conditions may not be established.  38 C.F.R. § 3.303(c).  

The Veteran's diagnosis of senile cataracts, however, requires further consideration.  

When read as a whole, the April 2012 VA examination report and February 2016 addendum opinion indicate that the Veteran has a current diagnosis of senile cataracts and that it is less likely than not related to his active service.  This is by nature of the disability, which is age-related.  The authors also indicated that the Veteran has no other eye conditions that could be related to service.

Considered together, the Board finds the VA examiners opinions to be persuasive as they are based upon a review of the record, interview and examination of the Veteran, and a complete understanding of the Veteran's current disability.  The examiners opinions are also consistent with the definition of "senile cataract" from Dorland's Illustrated Medical Dictionary 304 (32nd ed. 2012): "the most common kind of cataract, painless and of unknown cause, developing without any traumatic, ocular, systemic, or congenital disorder.  Senile cataracts are associated solely with aging, some degree of cataract being normal in persons over 50."  By definition, the Veteran's current disability cannot be related to his active service; this is irrespective of whether there exists an in-service incurrence, a determination for which now needs not be made.  Any assertions the Veteran has made to the contrary are not considered competent as he does not possess the requisite medical training or expertise to either diagnose a different type of cataract or relate it to his active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, there is no doubt to be resolved; service connection for a bilateral eye disability is not warranted.


B.  Headaches

The Veteran seeks service connection for headaches.  For the reasons that follow, the Board finds that service connection is not warranted.

A February 2017 VA examination report provides a diagnosis of cervicogenic headache.  The remaining evidence of record also indicates that the Veteran experiences headaches; however, no additional diagnoses are provided.  Accordingly, the Veteran has a current diagnosis of cervicogenic headaches; the first element of service connection is met.

The record contains two theories as to an in-service incurrence necessary for a direct theory of service connection.  First, the Veteran has asserted that his headaches are related to an in-service head and neck injury that occurred in 1953.  See March 2007 VA Form 21-4138, Statement in Support of Claim.  He reported that while onboard the USS Gulliver Islands, he was ordered to take cover while a disabled plane landed.  Id.  He ran into a cable which flipped him over, hitting his head and neck and causing a gash on his head and knocking him out.  Id.  Second, the Veteran's service treatment records show that he went to sick call in January 1955 and complained of eyestrain and headaches when reading.  He requested glasses to relieve the strain.  

With regard to the Veteran's assertion of a head and neck injury in 1953, the Board finds he is not credible.  There are no service treatment records that support the occurrence of a serious head or neck injury, or any evidence of subsequent complaint of residuals from a head injury.  The Board acknowledges that in a July 1954 visit to sick call, the Veteran had alluded to a prior injury but indicated that it was not serious by stating "it was nothing."  A May 1955 separation examination showed no relevant in-service medical history or clinical findings concerning any injuries to the head or neck; a forehead scar was noted, but the same scar had been documented upon enlistment into active service.  Additionally, when the Veteran was evaluated for his post-service neck injury, the Veteran reported he was in excellent health prior to his 1967 diving accident.  Based on the foregoing, the Board finds that the Veteran's report of a head and neck injury in service is not credible.    

With regard to the January 1955 sick call visit that documented the Veteran's complaints of eyestrain and headaches while reading, the Board finds that this event does constitute an in-service incurrence.  The second element of service connection based on a direct theory of entitlement is met.

The Veteran underwent a VA examination in April 2012.  The Veteran reported occasional, infrequent headaches that are relieved with Tylenol.  The examiner, however, did not provide a diagnosis for the Veteran's condition or offer an etiological opinion.  The remarks the examiner did provide under the subsection titled "Opinion:" simply provided factual background without an actual conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[An adequate] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.") (citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran underwent another VA examination in February 2017.  He was unable to describe the frequency of his headaches.  He stated that his memory is impaired.  He reported that the last occurrence of a headache was approximately two weeks ago and that he could not recall the next most recent occurrence; he stated it could have been days, weeks, or even months.  He reported that the pain is always in the right back side of his head and is always associated with his bilateral neck and shoulder pain.  Based on a review of the claims file, examination, and interview, the examiner determined that the Veteran's headaches were consistent with cervicogenic headaches.  The examiner opined that they are less likely than not directly related to service because the in-service headaches that occurred while reading were of a different type than his current headaches.  The examiner added that the Veteran's current cervicogenic headaches are secondary to his severe cervical spine condition.  The Board notes that the Veteran's cervical spine condition is not service-connected.

The Board finds the February 2017 VA examiner's opinion to be probative.  The examination and opinion provided were thorough, considered the Veteran's assertions, and demonstrated a complete understanding of the evidence of record.  To the extent that the Veteran has asserted that his current headaches may be related to his in-service reading headaches, the Board finds that he is not competent to provide this opinion because he does not have the requisite medical training or expertise.  Jandreau, 492 F.3d at 1377.  The Veteran's assertion that his headaches are related to a 1953 head and neck injury are of no probative value because, for the reasons discussed above, the evidence does not support that this event actually occurred.  The Veteran's assertion that the headaches have continued from service were considered by the February 2017 examiner but did not sway the etiological opinion in favor of a positive nexus; in fact, the examiner distinguished the headaches that occurred in service as being of a different type than his current headaches.  The Board also notes that the regulatory provisions pertaining to continuity of symptomatology, 38 C.F.R. § 3.303(b), and presumptive service connection for chronic diseases, 38 C.F.R. §§ 3.307, 3.309(a), are inapplicable to this claim.  There is no other competent evidence of a direct nexus between the Veteran's current cervicogenic headaches and his active service.

The preponderance of the evidence weighs against finding that the Veteran's current headache disability is directly related to his active service; there is no doubt to be resolved; service connection is not warranted based on a direct theory of entitlement.

The Veteran has asserted that his headaches may be secondary to his service-connected Meniere's disease based on a finding by the Vestibular Disorders Association that Meniere's disease can cause headaches.  See July 2016 Appellant's Post-Remand Brief.  The Board notes that the Veteran has not actually submitted any treatise-type evidence from the Vestibular Disorders Association; the assertion of a relationship between Meniere's disease and headaches was made without evidentiary support in the claims file.

Nonetheless, in an August 2016 decision, the Board, inter alia, requested that the Veteran be scheduled for a VA examination and that the examiner provide an opinion on this etiological theory.  The Veteran underwent this VA examination in February 2017.  As noted above, the examiner diagnosed cervicogenic headaches.  The examiner opined that the headaches are less likely than not caused by Meniere's disease because the Veteran has had headaches since 1975, many years prior to the diagnosis of Meniere's disease; it is also noted that the examiner found that the headaches were caused by the Veteran's cervical spine disability.  The examiner was unable to determine whether the headaches have been aggravated by the Meniere's disease.  The examiner wrote that there is insufficient documentation of the Veteran's headaches to establish a baseline level of severity prior to the diagnosis of Meniere's disease, and that he was also unable to establish the current severity of the headaches because the Veteran could not relate their frequency.  The examiner also noted that the Veteran described his symptoms of Meniere's disease as episodes of vertigo associated with dizziness and tinnitus lasting up to 20 minutes at a time occurring every few weeks; he did not report headaches associated with these episodes.

The Board finds the February 2017 VA examiner's opinion to be probative.  The examination and opinion provided were thorough, considered the Veteran's assertions, and demonstrated a complete understanding of the available evidence of record.  The examiner also provided an adequate explanation as to why it could not be determined whether the headaches were aggravated by Meniere's disease.  See 38 C.F.R. § 3.310 ("VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established...").  The Board notes that there is no competent etiological evidence to the contrary.  The record does not contain a copy of the medical treatise by the Vestibular Disorders Association.  To the extent that the Veteran has asserted that his headaches and Meniere's disease may be related, the Board finds that he is not competent to render such a complex etiological opinion as he does not possess the requisite training or medical expertise.  Jandreau, 492 F.3d at 1377.

The preponderance of the evidence weighs against finding that the Veteran's current headache disability secondary to his service-connected Meniere's disease; there is no doubt to be resolved; service connection is not warranted based on a secondary theory of entitlement.

II. TDIU

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has a single service-connected disability, Meniere's disease, rated at 60 percent disabling.  Accordingly, he meets the ratings hurdle required for schedular consideration of a claim for TDIU.

The October 2014 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, shows that the Veteran completed his high school education and had some additional training in electronics.  He did not attend college.  Id.  He last worked full-time as a buyer for Grumman Aerospace.  Id.  He was forced into retirement due to disability in 1992 and has not worked since.  Id.

The Veteran underwent a VA examination in April 2012 at which he related the symptoms and occupational effects of his Meniere's disease.  He reported weekly episodes of vertigo, described as if he is spinning/moving, worse when lying down, and accompanied by ear fullness and low pitch tinnitus.  He reported that the episodes usually last for about 15 minutes, sometimes getting better with nose blowing.  He reported that while he was still working, the condition would sometimes interfere with his work so he would go to the bathroom, blow his nose, and his symptoms would improve.  He reported that the tinnitus is always there and he learned to live with it.  The Veteran reported that he did not think he had hearing loss; this was confirmed by audiological testing, as well.  

A February 2015 VA Form 28, 1900, Disabled Veterans Application for Vocational Rehabilitation, shows that he actually completed one year of college.  He reported that he cannot walk or take care of himself and that he must be helped with everything.  His disabilities stem from his paralyzation.  The Board notes that the Veteran did not actually complete vocational rehabilitation with VA.  A review of his vocational rehabilitation folder shows that he filed the application in error.

The Veteran underwent another VA examination in September 2015.  He reported fluctuating hearing loss, though he was not sure if it was bilateral or unilateral, and also complained of constant tinnitus, which alternates between low and high pitch.  He reported that he gets vertigo episodes at least five times a week and they last about 15 minutes or more.  He reported that each episode is accompanied by worsening tinnitus on the left and loss of hearing.  He reported that these episodes mostly occur in the morning.  The examiner opined that the Veteran's ear/peripheral vestibular conditions did not impact his ability to work.

The Veteran underwent a VA examination for headaches in February 2017.  He described the symptoms of his Meniere's disease as episodes of vertigo associated with dizziness and tinnitus lasting up to 20 minutes at a time occurring every few weeks; he did not report headaches associated with these episodes.

Based on a review of all of the evidence of record, the Board finds that the Veteran's Meniere's disease does not preclude the Veteran from securing and maintaining substantially gainful employment.  The Veteran has a high school education, one year of college, and an occupational history as a buyer for a large military defense contractor.  He worked this job, which is sedentary in nature, until 1992.  Per the Veteran's own account, his Meniere's disease existed while he was still employed and he was able to cope with it at work; there is no indication that it significantly interfered with employment.  As described in the April 2012 VA examination report, his symptoms included episodes of vertigo, ear fullness, and low pitch tinnitus that lasted for about 15 minutes, and he was able to find relief sometimes by blowing his nose.  The Board acknowledges that the September 2015 VA examination report showed an increase in severity of the disability: frequency of episodes increased from weekly to at least five times a week; episode duration was similar, identified as lasting for 15 minutes or more; tinnitus remained constant, though there was now alteration between low and high pitch tinnitus as opposed to only low pitch; and there was now associated loss of hearing acuity.  The February 2017 VA examination report, while for an unrelated disability, showed that the severity of the Meniere's disease was to a lesser degree (lasting up to 20 minutes at a time but only occurring every few weeks), closer to that described in April 2012.  Given that the Meniere's disease caused minimal occupational difficulty while he was still employed in 1992 and that the duration of his current Meniere's disease episodes remains relatively short, albeit with possibly greater severity, the Board cannot find that the Meniere's disease would preclude the ability to secure and maintain work of a sedentary nature similar to that which the Veteran worked before.  In other words, the Board does not believe that any increase in severity of the episodes has outweighed the fact that they are generally of short duration and not completely debilitating.

In reaching this determination, the Board acknowledges that the Veteran's nonservice-connected disabilities, such as paralysis, greatly impact his occupational functioning; however, they could not be considered in this evaluation.  Only the Veteran's service-connected Meniere's disease could be considered.  Entitlement to a TDIU is a legal determination, not a medical one, and the Board has reached its conclusions based on all of the evidence of record.  38 C.F.R. § 4.16(a); see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The preponderance of the evidence weighs against the claim; there is no doubt to be resolved; entitlement to a TDIU is not warranted.


III. Automobile and/or Adaptive Equipment

The Veteran seeks entitlement to automobile and adaptive equipment or for adaptive equipment only.  For the reasons that follow, the Board finds that entitlement to such financial assistance is not warranted.

VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  38 U.S.C.A. § 3902;           38 C.F.R. § 3.808(a).  A veteran is considered an "eligible person" if he is entitled to compensation under chapter 11 of title 38, United States Code, for one of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; (iii) the permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or (iv) severe burn injury: deep partial thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.            38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808(a) and (b).  Additionally, for adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

The Veteran is only service-connected for Meniere's disease.  The symptoms and functional effects of this disease of the inner ear do not meet the criteria of            38 U.S.C.A. § 3902 and 38 C.F.R. § 3.808.  The Veteran is not service-connected for a disability manifested by loss or permanent loss of use of one or both hands or feet; permanent impairment of vision of both eye; a severe burn injury; or ankylosis of one or both knees or hips.  Accordingly, the Board finds that he is not entitled to financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only.

In reaching this determination, the Board acknowledges that the Veteran has lower extremity paralysis and is unable to ambulate.  These problems, however, are not service-connected and therefore not subject to compensation under chapter 11 of title 38.  They may not be considered in this evaluation.  While the Board is sympathetic to the difficulties experienced by the Veteran, absent evidence demonstrating that he has a qualifying service-connected disability, the claim for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only, must be denied.


ORDER

Service connection for a bilateral eye disability is denied.

Service connection for headaches is denied.

TDIU is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


